Exhibit 10.13(b)

 

AMENDMENT 2003A TO

GREATER BAY BANCORP

1997 ELECTIVE

DEFERRED COMPENSATION PLAN

 

THIS AMENDMENT TO THE GREATER BAY BANCORP 1997 ELECTIVE DEFERRED COMPENSATION
PLAN (this “Amendment”) is made effective as of July 1, 2003, and is made
pursuant to the following recitals:

 

A. Greater Bay Bancorp, a California corporation (the “Company”) adopted the
Greater Bay Bancorp 1997 Elective Deferred Compensation Plan (the “Plan”) on
November 19, 1997, which Plan subsequently has been amended. Terms used in this
Amendment have the same meanings as in the Plan.

 

B. Section 8.01 of the Plan provides for the amendment of the Plan by the
Company.

 

C. Questions have arisen regarding the crediting of Additions to Participants’
Accounts under the Plan, and the Company has determined that it is in the best
interests of the Company and the Subsidiaries to clarify such provisions of the
Plan, as set forth in this Amendment, to provide for crediting of such Additions
in a manner that is more favorable to Participants than may be currently
provided in the Plan.

 

D. The Company has determined that it is in the best interests of the Company
and the Subsidiaries to apply this Amendment to Participants’ Accounts existing
on the effective date of this Amendment retroactively to the inception of such
Accounts.

 

NOW, THEREFORE, the Plan is amended as follows:

 

1. Section 4.03 of the Plan is amended in its entirety to read as follows:

 

Section 4.03 Crediting of Additions. The Deferred Compensation Contributions
that a Participant makes to the Plan each Plan Year shall be deemed to have been
invested and reinvested from time to time at the Interest Reference Rate. The
Committee shall credit the Participant’s Account with Additions on the Deferred
Compensation Contributions credited to the Participant’s Account. Additions to
the Participant’s Account shall accrue beginning on the date the Account first
has a positive balance and shall continue until the Participant or his or her
Beneficiary has received payment of his or her Account in full as provided under
Section 5.02. Additions shall be credited quarterly and compounded quarterly to
a Participant’s Account. If a Deferred Compensation Contribution is credited to
a Participant’s Account during a calendar quarter, the Additions on such
Deferred Compensation Contribution for the calendar quarter so credited shall be
a prorated amount that is a fraction of the what such



--------------------------------------------------------------------------------

Additions would be for a full calendar quarter; the numerator of the fraction is
the number of days in the calendar quarter after the Deferred Compensation
Contribution was so credited, and the denominator of the fraction is the total
number of days in the calendar quarter. If a payment to a Participant or
Beneficiary is made from a Participant’s Account during a calendar quarter, the
Additions on the amount so paid for the calendar quarter in which the payment
occurs shall be a prorated amount that is a fraction of the what such Additions
would be for a full calendar quarter; the numerator of the fraction is the
number of days in the calendar quarter prior to the date of payment, and the
denominator of the fraction is the total number of days in the calendar quarter.

 

2. Any corporation that hereafter becomes a Subsidiary and that adopts the Plan
in accordance with Section 9.12 of the Plan shall automatically be deemed to
have adopted this Amendment as part of the Plan.

 

3. Except as set forth herein, the Plan shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer on the date set forth below, but to be effective as
indicated herein.

 

GREATER BAY BANCORP

        By:  

/s/    KIMBERLY S. BURGESS        

--------------------------------------------------------------------------------

      Date:  

7/21/03

--------------------------------------------------------------------------------

   

Name: Kimberly S. Burgess

               

Title: SVP, Corporate Human Resources

           